Citation Nr: 0600071	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-21 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, to include as secondary to the 
service-connected chronic lumbosacral strain with 
degenerative disc disease.  

2.  Entitlement to service connection for degenerative joint 
disease of the right shoulder, to include as secondary to the 
service-connected chronic lumbosacral strain with 
degenerative disc disease.

3.  Entitlement to service connection for degenerative joint 
disease of the left shoulder, to include as secondary to the 
service-connected chronic lumbosacral strain with 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1978 to 
July 1985.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran submitted additional evidence and waived initial RO 
review at his November 2005 Board hearing.  

In a May 2005 brief, the veteran's representative apparently 
raised an increased rating claim for the veteran's 
depression.  The Board hereby refers this matter to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's May 1981 service medical record indicated that 
the veteran injured his neck while playing football.  During 
an April 2003 VA examination, the examiner opined that the 
veteran's bilateral shoulder and cervical spine disorders 
were not related to his service-connected lumbar spine 
disorder.  The examiner explained that the veteran's job as a 
refueling aircraft engineer was directly related to his neck 
disorder, and the veteran had treatment for only one injury 
during service without any subsequent treatment.  The 
examiner concluded that there was no pathology of the 
veteran's shoulders, he had a normal clinical shoulder 
examination, and that the veteran's cervical spine disorder 
was not related to his one time injury during service.  An 
August 2005 letter from the veteran's private doctor asserted 
that it is more likely than not that the veteran sustained 
neck and bilateral shoulder injuries when he injured his 
lumbar spine.  Another VA medical opinion is necessary to 
determine the nature and etiology of any cervical spine and 
bilateral shoulder disorders.  

The veteran's VA medical records from 1987 to 1999 appear to 
be outstanding.  In a November 2004 note, it was indicated 
that there are records are at the VA Frank M. Tejeda 
Outpatient Clinic.  These records need to be obtained and 
associated with the claims folder.  

The veteran is hereby advised to submit any additional 
pertinent evidence in his possession.

Accordingly, this matter is referred to the RO for the 
following:

1.  The RO should seek the veteran's VA 
medical records from the Frank M. Tejeda 
Outpatient Clinic and any other indicated 
VA facility from January 1987 to the 
present.  Once the records are obtained, 
they should be associated with the claims 
folder.  

2.  Afterwards, the veteran should be 
scheduled for an appropriate VA 
examination to ascertain the nature and 
etiology of any cervical spine and right 
and left shoulder disorders.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All clinical and any 
special test findings should be clearly 
reported.  After reviewing the claims 
file (to specifically include service 
medical records) and examining the 
veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current cervical 
spine and bilateral shoulder disorders 
are related to service.  The examiner 
also should provide an opinion as to 
whether it is at least as likely as not 
that any cervical spine and right and 
left shoulder disorders were caused or 
aggravated (i.e. increased in disability) 
by the veteran's service-connected 
chronic lumbosacral strain with 
degenerative disc disease.  The examiner 
should specifically comment on the 
discrepancies between the April 2003 VA 
opinion and May 2005 private medical 
opinion.  A complete rationale should be 
provided for all opinions expressed.

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


